IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


LEROY SPANN,                                 :   No. 71 MAP 2016
                                             :
                  Appellant                  :   Appeal from the Order of the
                                             :   Commonwealth Court at No. 728 MD
             v.                              :   2012 dated 6/9/16
                                             :
                                             :
PENNSYLVANIA BOARD OF                        :
PROBATION AND PAROLE AND                     :
PENNSYLVANIA STATE POLICE,                   :
                                             :
                  Appellees                  :




                               CONCURRING STATEMENT


CHIEF JUSTICE SAYLOR                                        FILED: August 16, 2017


      Although I dissented in the controlling case, Commonwealth v. Muniz, ___ Pa.

___, ___, ____ A.3d ___, ___, 2017 WL 3173066 (July 19, 2017) (Opinion Announcing

the Judgment of the Court), I recognize that there was a majority consensus in that

decision to the effect that SORNA exacts punishment and retroactive application of the

enactment violates constitutional norms.    Accordingly, while I have expressed my

disagreement with these propositions, see id. at ___, ___ A.3d at ___, 2017 WL

3173066, at *34-39 (Saylor, C.J., dissenting), I join the present per curiam order based

on the prevailing precedent.